NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN’S 2008 ANNUAL MEETING OF STOCKHOLDERS NEW YORK, NEW YORK (May 13, 2008) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”) will hold its 2008 Annual Meeting of Stockholders today.Frederick M. Danziger, Griffin’s President and Chief Executive Officer, will update stockholders at the Annual Meeting on Griffin’s current activities.Mr. Danziger will report that at Griffin’s Connecticut and Massachusetts based real estate business, Griffin Land, there have recently been more potential tenants looking for industrial and office space.Although hopeful, Griffin Land is unsure if this activity will result in the leasing of currently vacant space.Mr. Danziger will report that Griffin Land does not expect to close on any significant land sales this year.However, as previously reported, Mr. Danziger will state that Griffin Land has settled its long-running litigation with the land use commissions of the Town of Simsbury, Connecticut on Meadowood, Griffin Land’s proposed residential development.Griffin Land is hopeful of completing the remaining prerequisites, which include some soil remediation and resolution of wetlands issues, before it can begin development in the next year.Mr. Danziger will state that Griffin Land expects to await better housing markets before proceeding with Meadowood. Mr. Danziger will also report that through April, net sales of Imperial Nurseries, Inc. (“Imperial”), Griffin’s landscape nursery business, were essentially on plan, and that sales to garden center customers, Imperial’s best margin business, have held up well.However, early May sales are less favorable and some margin pressures have also negatively affected Imperial’s results.Mr. Danziger will state that plan for Imperial this year is a little better than break-even, which would be a significant improvement from prior years.Mr. Danziger will also state that to date, although it is early to forecast, there are no indications that Imperial will experience the same level of inventory charges that were incurred in prior years.Mr. Danziger will then state that we will know much more about Imperial’s performance this year by mid-June, but there have been some encouraging achievements. Mr. Danziger will state that a great deal of emphasis is being placed on real estate acquisition and development programs in new geographic areas.The industrial/distribution developments in other areas are expected to be similar, though initially smaller, than Griffin Land’s New England Tradeport development.Mr.
